DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1, 13, and 17 of U.S. Patent No. 10,452,821 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are considered to anticipate those of instant application. For instance, refer to exemplary claim 1 of the instant application as compared with exemplary claim 1 of the patent below. Matching limitations are mapped to each other in the table. Independent claims 13 and 17 of the patent likewise anticipate independent claims 7 and 13 of the instant application. The dependent claims are further rejected for at least the reason that they depend from rejected claims. 

Instant Application
US 10,452,821 B2
Claim 1. A processor-implemented method for viewing encrypted code displayed with a pair of augmented reality (AR) glasses, the method comprising: 







displaying the decrypted portion on a lens within the pair of AR glasses; 

receiving a command to modify a part of the decrypted portion; 






modifying the part of the decrypted portion based on the received command; 

changing a code authorization level corresponding to the modified part of the decrypted portion based on the modification; and 



updating the display of the decrypted portion on the lens within the pair of AR glasses based on the change to the code authorization level corresponding to the modified part of the decrypted portion.




determining the user is authorized to access a portion of the plurality of encrypted code based on the received plurality of user login credentials;
decrypting, by the AR glasses, the portion based on determining the user is authorized to access the portion;

displaying the decrypted portion on a lens within the pair of AR glasses;

receiving a command to modify the decrypted portion made by the user within the IDE along with a user-submitted note that indicates a reason for the modification, a second note that indicates that the modified code should change authorization levels and a reason why the code should change authorization levels;

modifying the decrypted portion within the IDE based on the received command; and

… second note that indicates that the modified code should change authorization levels and a reason why the code should change authorization levels…



displaying the modified decrypted portion on the lens within the pair of AR glasses, wherein the modified decrypted portion has an adjusted font color, wherein the modified decrypted portion includes the user-submitted note displayed on the lens within the pair of AR glasses that is positioned adjacent to the modification.


s 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,042,988 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are considered to anticipate those of instant application. For instance, refer to exemplary claim 1 of the instant application as compared with exemplary claim 1 of the patent below. Matching limitations are mapped to each other in the table. Independent claim 1 of the patent likewise anticipates independent claims 7 and 13 of the instant application because the method implies a system to implement it / memory to store the instructions. The dependent claims are further rejected for at least the reason that they depend from rejected claims.

Instant Application
US 10,0429,88 B2
Claim 1. A processor-implemented method for viewing encrypted code displayed with a pair of augmented reality (AR) glasses, the method comprising: 





decrypting a portion of the encrypted code based on user login credentials associated with a user authorization level, wherein the encrypted code is organized into a plurality of code authorization levels and the decrypted portion corresponds to one or more of the plurality of code authorization levels that are at or below the user authorization level; 




















displaying the decrypted portion on a lens within the pair of AR glasses; 


receiving a command to modify a part of the decrypted portion; 


modifying the part of the decrypted portion based on the received command; 




changing a code authorization level corresponding to the modified part of the decrypted portion based on the modification; and 



updating the display of the decrypted portion on the lens within the pair of AR glasses based on the change to the code 


receiving, by a processor, a plurality of user login credentials submitted by a user utilizing the pair of AR glasses to access a plurality of encrypted code, wherein the received plurality of user login credentials are a username and password and are associated with an authorization level of code that the user has access to view and edit, wherein the plurality of user login credentials are input to the IDE via voice recognition by the user, and wherein the plurality of encrypted code is stored within a source code repository that includes both source code and proprietary code;
determining, by the IDE searching a database that includes a list of user credentials and a list of associated user authorization levels, the user is authorized to access a portion of the plurality of encrypted code and the user authorization level associated with the user based on the received plurality of user login credentials;
receiving a verification message from the IDE that includes the authorization level associated with the user;
decrypting the portion of the plurality of encrypted code based on receiving the verification message, wherein the decrypted portion authorization level is less than or equal to the authorization level associated with the user, wherein the decrypted portion authorization level is defined by an administrator;


displaying the decrypted portion on a lens within the pair of AR glasses that includes the encrypted portion of code covered by a black bar;

receiving a command to modify the decrypted portion made by the user within the IDE;

modifying the decrypted portion based on the received command;
transmitting the modified decrypted portion to an administrator to determine an authorization level of the modified decrypted portion;

determining, by the administrator, a changed authorization level of the modified decrypted portion;




displaying the modified decrypted portion on the lens within the pair of AR glasses, wherein the modified decrypted portion has 


35 USC § 101
Regarding claims 7-12:
	Paragraph 15 of the specification recites “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” Accordingly, these claims are not considered to be drawn to a signal per se. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-8, 10, 13-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 9,767,585 B1) in view of Schaad (US 8,689,352 B2).

Regarding claim 1, Carter discloses: A processor-implemented method for viewing [an obfuscated document] displayed with a pair of augmented reality (AR) glasses (i.e., FIG. 1 and Col. 1, Ll. 6-20 of Carter), the method comprising: 
[de-obfuscating] a portion of the [obfuscated document] based on user login credentials associated with a user authorization level; 
Refer to at least Col. 3, Ll. 37-40, Col. 5, Ll. 39-42, and Col. 8, Ll. 46-50 of Carter with respect to a user submitting credentials for authentication to access an obscured document. 
Refer to at least 610-612 in FIG. 6 and Col. 8, Ll. 51-52 of Carter with respect to determining the user’s authentication status. 
displaying the [de-obfuscated] portion on a lens within the pair of AR glasses; 
Refer to at least the abstract, Col. 3, Ll. 7-11, and Col. 8, Ll. 52-58 of Carter with respect to de-obfuscating and displaying the document for the user. 
receiving a command to modify a part of the [de-obfuscated] portion; 
modifying the part of the [de-obfuscated] portion based on the received command; 
Refer to at least 902-904 in FIG. 9, Col. 3, Ll. 11-13, Col. 3, Ll. 53-56, Col. 10, Ll. 33-41, and Col. 11, Ll. 5-36 of Carter with respect to the user editing the document.
changing a code authorization level corresponding to the modified part of the [de-obfuscated] portion based on the modification; and 
Refer to at least Col. 10, Ll. 33-41 of Carter with respect to the user selecting portions of the document for obfuscation based on authentication status. 
updating the display of the [de-obfuscated] portion on the lens within the pair of AR glasses based on the change to the code authorization level corresponding to the modified part of the [de-obfuscated] portion.
Refer to at least Col. 4, Ll. 27-39 of Carter with respect to the changed portions being changed to no longer be viewable by unauthorized persons, while being differently viewable by authorized persons. 
Carter concerns documents and obfuscation (as per the bracketed text above) rather than more specific encryption/decryption for code, and therefore does not disclose: the obfuscated document comprising encrypted code; decrypting a portion of the encrypted code; wherein the encrypted code is organized into a plurality of code authorization levels and the decrypted portion corresponds to one or more of the plurality of code authorization levels that are at or below the user authorization level; the de-obfuscated portion comprising decrypted portion. However, Carter in view of Schaad discloses: the obfuscated document comprising encrypted code; decrypting a portion of the encrypted code; the de-obfuscated portion comprising decrypted portion;
Refer to at least Col. 5, Ll. 30-33 of Schaad with respect to a collaborative document for programming code.
Refer to at least the abstract and 304 in FIG. 3 of Schaad with respect to encryption and decryption for respective document portions.
wherein the encrypted code is organized into a plurality of code authorization levels and the decrypted portion corresponds to one or more of the plurality of code authorization levels that are at or below the user authorization level.
Refer to at least 116a and 116h in FIG. 1, Col. 6, Ll. 24-36, Col. 5, Ll. 22-25, and Col. 7, Ll. 3-22 of Schaad with respect to document portions being associated with respective access policies. 
The teachings of both Carter and Schaad concern document access control and obfuscation, and are considered to be within the same field of endeavor and combinable as such.


Regarding claim 2, it is rejected for substantially the same reasons as elements of claim 1 above (i.e., the citations pertaining to submitting credentials).

Regarding claim 4, it is rejected for substantially the same reasons as claim 1 above (e.g., 612 in FIG. 6 of Carter and Col. 7, Ll. 3-22 of Schaad).

Regarding independent claim 7, it is substantially similar to independent claim 1, and is therefore likewise rejected for substantially the same reasons (i.e., the citations and the obviousness rationale).

Regarding claims 8 and 10, they are substantially similar to claims 2 and 4 above, and are therefore likewise rejected.



Regarding claims 14 and 16, they are substantially similar to claims 2 and 4 above, and are therefore likewise rejected.

Claims 3, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter-Schaad as applied to claims 1-2, 4, 7-8, 10, 13-14, and 16 above, and further in view of Clausen (US 9,274,756 B1).

Regarding claim 3, Carter-Schaad does not disclose: wherein updating the display of the decrypted portion includes displaying the modified part of the decrypted portion with a note indicating that the code authorization level corresponding to the modified part changed and a reason why the code authorization level corresponding to the modified part changed. However, at Carter-Schaad in view of Clausen discloses: wherein updating the display of the decrypted portion includes displaying the modified part of the decrypted portion with a note indicating that the code authorization level corresponding to the modified part changed and a reason why the code authorization level corresponding to the modified part changed.
Refer to at least the abstract, Col. 2, Ll. 51-Col. 3, Ll. 19, Col. 4, Ll. 8-47, and Col. 5, Ll. 51-57 of Clausen with respect to annotating code portions concerning recent changes which were made.
Both Carter-Schaad and Clausen concern modifying code. Accordingly, these teachings are considered to be combinable.


Claims 9 and 15 are substantially similar to claim 3 above, and are therefore likewise rejected.

Claims 5-6, 11-12, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter-Schaad as applied to claims 1-2, 4, 7-8, 10, 13-14, and 16 above, and further in view of Fugate (US 2016/0147492 A1).

Regarding claim 5, Carter-Schaad does not disclose: wherein displaying the decrypted portion includes virtually attaching the displayed decrypted portion to an integrated development environment (IDE) displayed on a screen of a separate client device such that the decrypted portion displayed on the lens within the pair of AR glasses appears to be displayed on the screen of the separate client device. However, Carter-Schaad in view of Fugate discloses: wherein displaying the decrypted portion includes virtually attaching the displayed decrypted portion to an integrated development environment (IDE) displayed on a screen of a separate client device such that the decrypted portion displayed on the lens within the pair of AR glasses appears to be displayed on the screen of the separate client device.
Refer to at least the abstract and FIG. 2 of Fugate with respect to viewing augmented data from a first device via a second AR device. 

Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Carter-Schaad to include viewing augmented document data from a first device via the AR device because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time (i.e., the manner of displaying the document, since Carter already concerns electronic documents and viewing them via AR device).

Regarding claim 6, it is rejected for substantially the same reasons as claims 1 and 5 above (i.e., the cited portions of Carter and Fugate above rely upon the AR device viewing the marked portions of the document).

Claims 11-12 and 17-18 are substantially similar to claims 5-6 above, and are therefore likewise rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751.  The examiner can normally be reached on 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/V.S/Examiner, Art Unit 2432